Citation Nr: 0704966	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluation for history of 
impingement of the right shoulder, status post repair, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




REMAND

The veteran served on active duty from December 1978 to March 
1988.

In March 2005, this matter was remanded to the RO on the 
basis that the veteran had submitted additional evidence 
since the last supplemental statement of the case (SSOC) 
without a waiver of regional office (RO) consideration.  The 
matter was returned to the Board after the issuance of a SSOC 
in September 2006.  

Later in September 2006, the veteran submitted additional 
evidence to the Appeals Management Center (AMC), which 
forwarded the evidence to the Board.  In December 2006, the 
Board notified the veteran that the additional evidence had 
been received without a waiver of RO consideration.  The 
veteran replied in January 2007 that he wanted his case 
returned to the agency of original jurisdiction for review of 
the additional evidence.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.  The case is REMANDED for the following action:

Review the additional evidence associated 
with the veteran's claims folder since 
the issuance of the SSOC in September 
2006. If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



